Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 2, 4-11, 13-18, 20,21 allowed. The prior art discloses determining, by the CMTS device, a group of receiving devices, wherein the group of receiving devices comprises a cable modem; determine, by the CMTS device, a frequency band for upstream communications from the group of receiving devices to the CMTS device during a time period; determine, by the CMTS device, to disable sounding and resource block allocation between the CMTS device and the group of receiving devices in the frequency band during the time period; and send, by the CMTS device, based on the determination to disable the sounding and resource block allocation. The prior art fails to show disabling the sounding and resource block allocation disables downstream communications in a first portion of the frequency band that uses full-duplex communications and enables downstream communications in a second portion of the frequency band.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








				/SYED ALI/                                           Primary Examiner, Art Unit 2468